0DETAILED ACTION

Notice- of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2010/0303196 A1) in view of Tkaczyk et al. (US 2007/0076842; hereinafter Tkaczyk).

Regarding claim 1, Zou discloses a method for a dual energy imaging system (title), comprising: determining a first tube potential and a second tube potential according to a size of a subject (par. 0055; tables 2-3); and controlling the dual energy imaging system with the first tube potential and the second tube potential to generate lower energy x-rays and higher energy x-rays respectively to image the subject (fig. 3: S10-S30; pars. 0052-0055). 
However, Zou fails to disclose wherein the size includes a height or a weight of the subject. 
Tkaczyk teaches wherein the size includes a height or a weight of the subject (par. 36). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Tkaczyk, since these measurements were art-

Regarding claim 2, Zou discloses wherein determining the first tube potential and the second tube potential according to the size of the subject comprises selecting the first tube potential from a first plurality of tube potentials and the second tube potential from a second plurality of tube potentials (par. 0055; tables 2-3). 

Regarding claim 3, Zou discloses wherein a combination of the first tube potential and the second tube potential provides a higher spectral dose efficiency for the size of the subject relative to other combinations of the first plurality of tube potentials and the second plurality of tube potentials (par. 0052). 

Regarding claim 4, Zou discloses performing a scout scan of the subject, and determining the size of the subject based on the scout scan (par. 0045). 

Regarding claim 6, Zou discloses determining a desired dose for imaging the subject (par. 0074). 

Regarding claim 16, Zou discloses a system, comprising: an x-ray source (101) that emits a beam of x-rays toward a subject (S) to be imaged; a detector (103) that receives the x-rays attenuated by the subject; a data acquisition system (DAS) (104) operably connected to the detector; and a computing device (with 110) operably connected to the DAS (104) and configured with executable instructions in non-transitory memory that when executed cause the computing device to: automatically select a first 
However, Zou fails to disclose wherein the size includes a height or a weight of the subject. 
Tkaczyk teaches wherein the size includes a height or a weight of the subject (par. 36). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Tkaczyk, since these measurements were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Tkaczyk: par. 36). One would have been motivated to make such a modification for ease of measuring (Tkaczyk: par. 36; with sensors).

Regarding claim 17, Zou discloses wherein the computing device is further configured with executable instructions that when executed cause the computing device to automatically select the first tube potential and the second tube potential to achieve a highest spectral dose efficiency for the size of the subject (par. 0055; tables 2-3). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zou and Tkaczyk as applied to claims 1 and 6 above, and further in view of Li (US 2003/0091142 A1).

Regarding claim 5, Zou as modified above suggests claim 1. 

Li teaches receiving an indication of the size of the subject from an operator of the imaging system (par. 0024). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Li, since one would have been motivated to make such a modification for reducing x-ray exposure (Li: par. 0006).

Regarding claim 7, Li teaches receiving an indication of a clinical task for imaging the subject, and determining the desired dose based on the clinical task (abstract and par. 0024). 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zou and Tkaczyk as applied to claims 6 and 16 above, and further in view of Yu et al. (US 2012/0114093 A1; hereinafter Yu).

Regarding claim 8, Zou as modified above suggests claim 6. Zou further discloses a first tube current profile and a second tube current profile paired with the first tube potential and the second tube potential, respectively, for achieving the desired dose (abstract). 
However, Zou fails to disclose determining tube current to pair with the tube potential (210) for achieving the desired dose. 
Yu teaches determining tube current (212) to pair with the tube potential (210) for achieving the desired dose (214).


Regarding claim 9, Zou discloses wherein the first tube current profile and the second tube current profile comprises a first tube current and a second tube current for the first tube potential and the second tube potential (tables 2-3), and adjusting the first tube current relative to the second tube current (abstract: current modulation) to provide a highest spectral dose efficiency (at the optimal dosage efficiency). Yu teaches determining tube current (212).  

Regarding claim 18, Zou discloses wherein the computing device is further configured with executable instructions that when executed cause the computing device (with 110) to have a first tube current for the first tube potential and a second tube current for the second tube potential (tables 2-3) based on a target dose for a clinical task (title). Yu teaches automatic selection (par. 0039). 

Regarding claim 19, Zou discloses wherein the computing device is further configured with executable instructions that when executed cause the computing device (with 110) to adjust the first tube current and the second tube current (abstract: current modulation) to necessarily increase the spectral dose efficiency while maintaining the target dose (within an acceptable range). 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou and Tkaczyk as applied to claim 1 above, and further in view of Zou (US 2010/0189212 A1; hereinafter Zou ‘212).

Regarding claim 10, Zou as modified above suggests claim 1. Zou further discloses acquiring a lower energy projection data and higher energy projection data corresponding to the lower energy x-rays and the higher energy x-rays attenuated respectively by the subject (par. 0053-0054); and reconstructing an image from the lower energy projection data and the higher energy projection data (fig. 1:114; par. 0055). 
However, Zou fails to disclose outputting the image to one or more of a display device and a storage device.
Zou ‘212 teaches outputting the image to one or more of a display device and a storage device (par. 53).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Zou ‘212, since one would have been motivated to make such a modification for helping to deduce additional information (Zou ‘212: par. 0002). 

Regarding claim 20, Zou teaches a display device (116) communicatively coupled to the computing device, wherein the computing device (with 110) is further configured with executable instructions that when executed cause the computing device to output to the display device for display (at 116). Zou ‘212 teaches outputting the image (par. 53) to the display device.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Li, Yu, and Tkaczyk.

Regarding claim 11, Zou discloses a method for a dual energy imaging system (title), comprising: determining a size of a subject to be imaged (par. 0045); selecting a pair of tube potentials to obtain a highest spectral dose efficiency for the size of the subject; a pair of tube currents for the pair of tube 
However, Zou fails to disclose determining a dose according to a clinical task for imaging the subject; and determining tube current to pair with the tube potential according to the dose, wherein the size includes a height or a weight of the subject. 
	Li teaches determining a dose according to a clinical task for imaging the subject (abstract and par. 0024). Yu teaches determining tube current (212) to pair with the tube potential (210) according to the dose (214). Tkaczyk teaches wherein the size includes a height or a weight of the subject (par. 36). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Li, since one would have been motivated to make such a modification for reducing x-ray exposure (Li: par. 0006).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Yu, since one would have been motivated to make such a modification for faster processing and better image quality (Yu: par. 0007). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Tkaczyk, since these measurements were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Tkaczyk: par. 36). One would have been motivated to make such a modification for ease of measuring (Tkaczyk: par. 36; with sensors).

Regarding claim 12, Zou discloses selecting a first tube potential of the pair of tube potentials from a first plurality of tube potentials and a second tube potential of the pair of tube potentials from a 

Regarding claim 13, Zou discloses wherein the pair of tube currents comprises a first tube current for the first tube potential to provide a first dose and a second tube current for the second tube potential to provide a second dose (tables 2-3), wherein the first dose and the second dose add up to the dose (abstract). Yu teaches determining tube current (212). 

Regarding claim 14, Zou discloses adjusting the first tube current and the second tube current to provide a higher spectral dose efficiency (abstract; via current modulation) while maintaining the dose (at a desirable level). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zou, Li, Yu, and Tkaczyk as applied to claim 11 above, and further in view of Fan et al. (US 2017/0209105 A1; hereinafter Fan).
Zou as modified above suggests claim 11. Zou further discloses performing a scout scan of the subject, and determining the size of the subject based on scout projection data acquired during the scout scan (par. 0045). 
However, Zou fails to disclose automatic determination.
Fan teaches automatic determination (par. 0038). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Fan, since one would have been motivated to make such a modification for faster processing using automation.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884